ON PETITION FOR REHEARING
Appellant has filed a voluminous petition for a rehearing of our decision in this case. He asserts we erred in holding this action involved a dispute between appellant and appellee as to which of them were entitled to the proceeds of the life insurance policy. He says such statement decides there is but one policy involved and that appellee Boettcher was interpleaded in this cause. We agree with appellant's construction of our statement. In our opinion there is but one policy involved in this action. The term "duplicate" has a well-recognized meaning. It is an original document repeated; a document the same as another in essential particulars, it differs from a copy in being valid as an original. Webster's International Dictionary; Ballentine's Law Dictionary. The policy referred to in appellee's cross-complaint was a duplicate of the policy referred to in appellant's complaint, therefore it was the same policy. Furthermore, if the Insurance Company had in fact issued two policies, one payable to appellant and one payable to appellee, we cannot see how appellant was harmed by the judgment herein.
We adhere to the statement in our original opinion that the motion of the Insurance Company was an answer to its interest in the matter. Even if this were not true, appellant, by his 6.  failure to move for a judgment on the pleadings, waived the filing of an answer. Butler v. Wolf Sussman, Inc.
(1943), 221 Ind. 47, 46 N.E.2d 243.
Appellant further contends we did not pass on specific questions he raised as to inconsistencies in certain of the finding of facts made by the trial court. In our original opinion we held the facts found were sufficient to sustain the questioned conclusions of law. This was *Page 644 
tantamount to a statement that appellant's separate contentions in reference thereto were without merit.
We find no reason for changing our original opinion. Therefore, appellant's petition for rehearing is denied.
NOTE. — Reported in 66 N.E.2d 131.